Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed on 10/16/2020 has been considered. 

Allowable Subject Matter
Claims 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior art of reference fails to teach wherein said:
determining mapping between actual gaze points and calibration points according to the actual gaze points and the calibration marking information corresponding to the user information; and
determining the calibrated information according to user location information and the mapping.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (2014/0055337) in view of Lee et al. (2014/0098198) “Lee”. 

As of claim 1, Karlsson teaches
A calibration method, comprising:
sending the user information ([0031]) and calibration marking ([0021] teaches calibration areas) information to a server ([0053], [0054] teach server receives information for calibration); and 
receiving the calibrated information from the server ([0031], 206 Fig.2 teach calibration is performed at server 202 and sent to client machine 216). 
	However, in an obvious variation Karlsson teaches acquiring user information, wherein the user information is used for determining calibrated information ([0015] teaches calibration is performed for a particular user, see also [0016], [0024]) wherein user information is acquired for calibration.
 it would have been obvious to a person of ordinary skills in the art at the time of invention provide user information as taught by Karlsson above in order to perform calibration for the user using the device when the user interface or application is started (see [0015]). 
	Karlsson fails to teach wherein said comprises user location information and eve feature information. 
	However Lee teaches wherein said comprises user location information ([0027], [0028] “user positon information”) and eye feature information ([0027], [0028] “eye image”).
Therefore it would have been obvious to a person of ordinary skills in the art at the time of invention provide Karlsson apparatus with Lee’s teaching as above in order to provide a gaze tracking method (see [0027]). 
	As of claim 2, Karlsson teaches wherein before acquiring the user information, the method further comprises:
initiating a calibration operation, and providing a marker, wherein the marker is configured at a position corresponding to a head of a user on a display device ([0017], [0018], [0057]); and
in response to determining that a moving range of the marker is within a preset range, acquiring user location information ([0021] teaches calibration areas) wherein the teaching of range as areas contain ranges between points in within. 
As of claim 3, Karlsson teaches wherein acquiring the user information comprises:

acquiring eye feature information when the user looks at each of the calibration points ([0024]).
As of claim 4, Karlsson teaches wherein sending the user information and the calibration marking information to the server comprises:
in response to determining that the eye feature information corresponding to respective calibration point is acquired, sending the user location information, the eye feature information and the corresponding calibration marking information to the server ([0021], [0053]); wherein the calibrated information comprises correspondence among actual gaze points corresponding to the eye feature information, the user location information and the calibration points ([0017], [0021], [0024]). 
As of claim 5, Karlsson teaches wherein before acquiring the user information, the method further comprises: 
initiating a start operation, and displaying an initial calibration interface ([0012], [0013]). 

As of claim 6, Karlsson teaches
A calibration method, comprising:

sending the calibrated information to the terminal equipment ([0073] teaches eye tracking calibration interface is transmitted to the client machine). 
However, in an obvious variation Karlsson teaches receiving user information and calibration marking information sent by a terminal equipment (client machine 216 Fig.2) ([0015] teaches calibration is performed for a particular user, see also [0016], [0024]) wherein user information is acquired for calibration.
	Thus it would have been obvious to a person of ordinary skills in the art at the time of invention provide user information as taught by Karlsson above in order to perform calibration for the user using the device when the user interface or application is started (see [0015]). 
Karlsson fails to teach wherein said wherein the user information comprises user location information and eye feature information. 
	However Lee teaches wherein said wherein the user information comprises user location information ([0027], [0028] “user positon information”) and eye feature information ([0027], [0028] “eye image”).
Therefore it would have been obvious to a person of ordinary skills in the art at the time of invention provide Karlsson apparatus with Lee’s teaching as above in order to provide a gaze tracking method (see [0027]). 

As of claim 8, Karlsson teaches
A calibration method, comprising:
sending, by the terminal equipment, the user information ([0031]) and calibration marking ([0021] teaches calibration areas) information to a server ([0053], [0054] teach server receives information for calibration); and 
receiving, by the server, the user information and the calibration marking information sent by the terminal equipment ([0053], [0054]); and
receiving, by the terminal equipment, the calibrated information ([0032], [0033]);
determining, by the server, the calibrated information according to the user information and the calibration marking information, and sending the calibrated information to the terminal equipment ([0031], [0033], [0034]).
	However, in an obvious variation Karlsson teaches acquiring, by a terminal equipment, user information, wherein the user information is used for determining calibrated information ([0015] teaches calibration is performed for a particular user, see also [0016], [0024]) wherein user information is acquired for calibration.
	Thus it would have been obvious to a person of ordinary skills in the art at the time of invention provide user information as taught by Karlsson above in order to perform calibration for the user using the device when the user interface or application is started (see [0015]). 
comprises user location information and eye feature information. 
	However Lee teaches wherein said comprises user location information ([0027], [0028] “user positon information”) and eye feature information ([0027], [0028] “eye image”).
Therefore it would have been obvious to a person of ordinary skills in the art at the time of invention provide Karlsson apparatus with Lee’s teaching as above in order to provide a gaze tracking method (see [0027]). 

As of claim 9, A calibration apparatus, comprising:
a processor (210, 224 Fig2, [0031]); and
a memory for storing instructions executable by the processor (212, 226 Fig2, [0031]), wherein the processor is configured to implement the calibration method of claim 1 (see rejection of claim 1 above). 
As of claim 10, A calibration apparatus, comprising:
a processor (210, 224 Fig2, [0031]); and
a memory for storing instructions executable by the processor (212, 226 Fig2, [0031]), wherein the processor is configured to implement the calibration method of claim 6 (see rejection of claim 6 above). 
As of claim 11, A terminal equipment, comprising:
at least one processor (210, 224 Fig2, [0031]);
a storage device, which is configured to store at least one program, wherein the at least one program, when executed by the at least one processor (212, 226 Fig2, [0031]), causes the at least one processor to implement the calibration method of claim 1 (see rejection of claim 1 above);
a communication device (505Fig.5, [0074]), which is configured to send the user information ([0031]) and calibration marking ([0021]) information to a server ([0053]), and receive calibrated information from the server, wherein the communication device is connected to the processor and the storage device respectively ([0031], 206 Fig.2 teach calibration is performed at server 202 and sent to client machine 216); and
a display device, which is configured to display a marker, a calibration point and an initial calibration interface, wherein the display device is connected to the processor and the storage device respectively ([0030], [0031], Fig.2). 
However, in an obvious variation Karlsson teaches an eye-tracking device, which is configured to acquire user information, wherein the eye-tracking device (204 Fig.2) is connected to the processor and the storage device respectively ([0015] teaches calibration is performed for a particular user, see also [0016], [0024]) wherein user information is acquired for calibration.
	Thus it would have been obvious to a person of ordinary skills in the art at the time of invention provide user information as taught by Karlsson above in order to perform calibration for the user using the device when the user interface or application is started (see [0015]). 
As of claim 12, Karlsson teaches wherein before acquiring the user information, the method further comprises:
initiating a calibration operation, and providing a marker, wherein the marker is configured at a position corresponding to a head of a user on a display device ([0017], [0018], [0057]); and
in response to determining that a moving range of the marker is within a preset range, acquiring user location information ([0021] teaches calibration areas) wherein the teaching of range as areas contain ranges between points in within. 
As of claim 13, Karlsson teaches wherein acquiring the user information comprises:
displaying at least two calibration points according to a preset rule ([0024] teaches buttons) wherein calibration points; and
acquiring eye feature information when the user looks at each of the calibration points ([0024]).
As of claim 14, Karlsson teaches wherein sending the user information and the calibration marking information to the server comprises:
in response to determining that the eye feature information corresponding to respective calibration point is acquired, sending the user location information, the eye feature information and the corresponding calibration marking information to the server ([0021], [0053]); wherein the calibrated information comprises correspondence among actual gaze points corresponding to the eye feature information, the user location information and the calibration points ([0017], [0021], [0024]). 
As of claim 15, Karlsson teaches wherein before acquiring the user information, the method further comprises: 
initiating a start operation, and displaying an initial calibration interface ([0012], [0013]). 
As of claim 16, A terminal equipment, comprising:
at least one processor (210, 224 Fig2, [0031]);
a storage device, which is configured to store at least one program, wherein the at least one program, when executed by the at least one processor (212, 226 Fig2, [0031]), causes the at least one processor to implement the calibration method of claim 6 (see rejection of claim 6 above); and
a data communication device (505Fig.5), which is configured to receive user information ([0031]) and calibration marking information ([0021])  sent by a terminal equipment ([0053]), and send calibrated information to the terminal equipment, wherein the data communication device is connected to the processor and the storage device respectively ([0031], 206 Fig.2 teach calibration is performed at server 202 and sent to client machine 216). 
	As of claims 18 and 19, claims 18 and 19 are rejected the same as respectively claims 1 and 6. Only claims 18 and 19 are  computer readable storage medium claims. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628